Order entered July 9, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-00747-CV

                     SHIVER CONSTRUCTION COMPANY, Appellant

                                                V.

                     TUCKER ALBIN & ASSOCIATES, INC., Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-14-05524-D

                                            ORDER
       In light of the Court’s opinion of this date, we DENY as moot appellant’s motion to

extend time to file notice of appeal.


                                                       /s/   ADA BROWN
                                                             JUSTICE